Mr. Justice Brown dissenting. My viewpoint in this case is different from that of the majority of the court. I think we are concerned with only three questions, and it seems to me that the court below decided all of them correctly and that his dismissal of the bill was the necessary result thereof. The first is: Was Mrs. Bonney on December 19,1899, in such mental condition that she understood and appreciated what she was doing when she executed the release in question? I think the answer is shown by the evidence to be in the affirmative. The second is: Was Mrs. Bonney under legal duress when she signed the release ? I think the answer to this is in the negative. Fear of unscrupulous opposition to her in her suit for divorce is what is claimed by her. This was not legal duress. The third is: Did Lawton Bonney give consideration for this release? It seems to me plain that he did. He was under no legal obligation to furnish any part of or any security for the alimony to be decreed against his brother. He did furnish money and incurred personal liability therefor, demanding the release before he did it. In consideration of these matters and without reference to anything else treated of in the opinion of the court, or expressing dissent from its conclusions on the relative reliability of the testimony therein contained, I think the decree of the Circuit Court should be affirmed.